/49889326v.1

Case 1:11-cv-07177-LJL Document 119 Filed 02/06/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DELIA POLANCO,
Plaintiff, Case No.: 1: 11-cv-07177-DAB

Vv.
NOTICE OF MOTION

MEL 8. HARRIS AND ASSOCIATES, LLC and AND MOTION FOR
NCO PORTFOLIO MANAGEMENT, INC., WITHDRAWAL OF APPEARANCE

Defendants.

PLEASE TAKE NOTICE that, pursuant to Rule 1.4 of the Local Rules for
the United States District Courts for the Southern and Eastern Districts of New
York, I, Andrew M. Schwartz, hereby withdraw as an attorney of record, as |
have left Marshall Dennehey Warner Coleman and Goggin. I hereby request
that my name and email address be removed from the case’s official docket.

Dated: Philadelphia, Pennsylvania
February 6, 2020

Respectfully submitted,

By: <= __

Andr M. Schwar

TO: Via ECF to all Counsel of Record
